Title: Matthew Maury to James Madison, 8 June 1833
From: Maury, Matthew
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    New York
                                
                                8 June 1833
                            
                        
                        Learning from my Father that it was his intention to make you a visit, I have taken the liberty of addressing
                            his London Papers to you, & I am sure he will second me in the request that you will make use of them—
                        The present posture of affairs in England, the actual change which the Reform Bill has worked in the relative
                            position of Ministers & Parliament, & the many new propositions made in the Commons, render the Debates
                            more interesting than ever to the Statesman.
                        The minority of the Ministry on the Malt duty will afford them an excuse, if they are disposed to avail of
                            it, for a more extensive retrenchment of expenditure than they would probably have ventured to propose under other
                            circumstances. Requesting you to present my respects to Mrs Madison & to receive for yourself the assurances of
                            my high respect & esteem I have the honor to be Your most obedient and much obliged Servant
                        
                            
                                M Maury
                            
                        
                    